DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the surgical instrument" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Line 14 should read “the surgical fixture.”


 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 11-15, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michelson (US Patent 6,485,517).
	With respect to claim 1, Michelson discloses an implant (See fig 5, 7 and 9 below) for stabilizing a surgical fixture (fig 9, 100) comprising: a proximate end (fig 7 left) and a distal end (fig 7 right); a smooth channel surface symmetrically bisected by a medial axis extending longitudinally between the proximate end and the distal end, the smooth channel (fig 5, 260) surface terminating at a left edge and a right edge (see fig 5 below);  one or more ridges (See fig 5 below)symmetrically oriented along the medial axis and forming a ridge surface opposite the smooth channel surface (fig 5); a left teeth section (See fig 5 below) extending outwardly from the left edge at an acute left runner angle (see fig 9 below) from a horizontal plane (See fig 9 below) passing through the left edge and the right edge; and a right teeth section (See fig 5 below) extending outwardly from the right edge at an acute right runner angle (see fig 9 below) from the horizontal plane, wherein: the left teeth section comprises a first surface (see fig 9 below) extending from the left edge; the right teeth section comprises a second surface (see fig 9 below) extending from the right edge; and an opening angle (See fig 9 below) between the first surface and the second surface measures 180 degrees or less (angle between the surfaces are less than 180) wherein the implant receives the surgical fixture along the medial axis (fixture 100 is positioned in the smooth channel and aligned with the medial axis as shown in fig 9 below). With respect to claim 2, Michelson discloses wherein the left teeth section comprises one or more teeth, wherein each tooth of the one or more teeth comprises a trapezoidal prism shape (See fig 7 below). With respect to claim 3, Michelson discloses wherein the ridge surface extends longitudinally between the proximate end and the distal end (fig 5, ridges extend from each end). With respect to claim 4, Michelson discloses wherein each ridge of the one or more ridges comprises a fixation surface that is disposed towards the proximate end and that is oriented orthogonal to the medial axis (See fig 7 below). With respect to claim 6, Michelson discloses wherein the implant further comprises a tip (see fig 7 below) near the distal end. With respect to claim 7, Michelson discloses wherein the implant comprises a sloped surface (see fig 7 below) between a ridge of the ridge section to the tip. With respect to claim 8, Michelson discloses wherein: the implant further comprises a proximate face (fig 5, 204) located near the proximate end of the implant, the proximate face comprising a body section and the left teeth section and the right teeth section; the body section includes a curved top surface (see fig 5 below) and a curved bottom surface (see fig 5 below); the curved bottom surface terminates at a left end point and a right end point, wherein: a bottom surface of the left teeth section extends outwardly from the left end point at a second left runner angle (see fig 9 below) from a second horizontal plane passing through the left end point and the right end point; and a bottom surface of the right teeth section extends outwardly from the right end point at a second right runner angle (See fig 9 below) from the second horizontal plane. 
With respect to claim 11, Michelson discloses method for stabilizing a surgical fixture (fig 9, 100) comprising: creating a void in a target site (fig 10); deploying an implant (fig 9, 200) into the void of the target site, the implant comprising: a proximate end and a distal end (see fig 7 below); a smooth channel surface (fig 5, 260) symmetrically bisected by a medial axis extending longitudinally between the proximate end and the distal end, the smooth channel surface terminating at a left edge and a right edge (See fig 5 below); an opening angle (See fig 9 below) between the left edge and the right edge measuring 180 degrees or less (fig 9); one or more ridges (see fig 5 below) symmetrically oriented along the medial axis and forming a ridge surface opposite the smooth channel surface, wherein the implant is configured to shield a fixture (shields the left side of the fixture), reduce nerve root irritation, and diminish loosening of the fixture (col. 2, ll. 1-6), when the fixture is implanted into the void of the target site (fig 9) and receiving the surgical fixture along the medial axis (fixture 100 is positioned in the smooth channel and aligned with the medial axis as shown in fig 9 below).. With respect to claim 12, Michelson discloses wherein the implant further comprises: a left teeth section (see fig 5 below) extending outwardly from the left edge at an acute left runner angle (See fig 9 below) from a horizontal plane (see fig 9 below) passing through the left edge and the right edge; and a right teeth section (See fig 5 below) extending outwardly from the right edge at an acute right runner angle (See fig 9 below) from the horizontal plane. With respect to claim 13, Michelson discloses wherein the one or more ridges, the left teeth section, and the right teeth section reduce a tendency of the fixture to toggle and increase a pullout strength of the fixture (col. 2, ll. 1-6). With respect to claim 14, Michelson discloses wherein the left teeth section comprises one or more teeth, wherein each tooth of the one or more teeth comprises a trapezoidal prism shape (see fig 7 below). With respect to claim 15, Michelson discloses wherein: the ridge surface extends longitudinally between the proximate end and the distal end (fig 5); and each ridge of the one or more ridges comprises a fixation surface that is disposed towards the proximate end and that is oriented orthogonal (see fig 9 below) to the medial axis. With respect to claim 17, Michelson discloses wherein the implant further comprises: a tip (See fig 7 below) near the distal end; and a sloped surface (see fig 7 below) between a ridge of the ridge section to the tip. With respect to claim 19, Michelson discloses wherein the implant is in contact with the fixture prior to and throughout deployment into the void of the target site (col. 10, ll. 42-44, created in an overlapping manner).

    PNG
    media_image1.png
    743
    813
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 9, 10, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michelson (US Patent 6,485,517).
With respect to claims 5 and 16, Michelson discloses the claimed invention except for wherein a length of the medial axis between the proximate end and the distal end is 15 mm to 50 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct a length of the medial axis between the proximate end and the distal end is 15 mm to 50 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 9, Michelson discloses the claimed invention except for explicitly stating the angle of the runner angle is 0-30 degrees. The angle is shown to be an acute angle in fig 9 above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the angle of the runner angle is 0-30 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. With respect to claim 10, Michelson discloses wherein the angle of the acute right runner angle is equal to the angle of the acute left runner angle (fig 9 the device is symmetrical).
With respect to claim 21, Michelson discloses the claimed invention except for explicitly stating the opening angle of the runner angle is 120 degrees. The angle is shown to be about a 120 degree angle in fig 9 above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the opening angle of the runner angle is 120 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see remarks, filed 5/24/2022, with respect to the U.S.C. 112 rejection of claims 1-19 and 21 have been fully considered and are persuasive do to the amended claims.  The 12 rejection of claims 1-19 and 21 has been withdrawn.  
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. The applicant argues that Michelson does not disclose the surgical fixture being received along the medial axis of the implant. The examiner respectfully disagrees. For this argument the applicant interprets the surgical fixture to be screw 500 in fig 12. The rejection above relies on fixture 100 being received in the smooth channel of the implant 200. As shown in figure 9 above this fixture is received in the channel of implant 200 along the medial axis.
With respect to claims 5, 9, 10, 16 and 21 the applicant argues that there is no basis to assert that the discovery of the ranges would have involved only routine skill in the art. The examiner respectfully disagrees. As stated in the rejection above, Michelson discloses the general conditions of the claimed subject matter with out specifically disclosing the length or the angles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and it would be obvious to one of ordinary skill in the art to find the optimum range. Both Michelson and the current application disclose nesting components for vertebral procedures.
The rejections are deemed proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                                                                                                                                                                                                                          /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773